           Case 2:19-cv-05023-MMB Document 49 Filed 06/17/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   MEGHAN GLASSON                                             CIVIL ACTION

                        v.                                    NO. 19-5023

   CITIZENS BANK OF PENNSYLVANIA

                                 ORDER RE SUMMARY JUDGMENT

         AND NOW, this 17th day of June, 2021 after careful consideration of Defendant Citizens

Bank of Pennsylvania’s Motion for Summary Judgment (ECF 30), Plaintiff Meghan Glasson’s

Response (ECF 32, 33, 34), Defendant’s Reply (ECF 35), and Plaintiff’s Sur-reply (ECF 40), for

the reasons stated in the attached memorandum, it is hereby ORDERED that Defendant’s Motion

for Summary Judgment is GRANTED.

                                                               BY THE COURT:

                                                               /s/ MICHAEL M. BAYLSON
                                                                                _____________
                                                               MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 19\19-5023 Glasson v Citizens Bank\19-5023 Order Re SJ.docx




                                                          1
